DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JAWAN BELL,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-642

                           [August 19, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard Bober,
Judge; L.T. Case No. 10-16324CF10A.

  Jawan Bell, Graceville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.